DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Notice of Allowance on 01/25/2022, Applicant, on 03/01/2022, amended claims 1, 19, and 20. Claims 1 and 3-4, 6-14, 16-17, and 19-20 are pending in this application and have been rejected below.  Claims 2, 5, 15, and 18 have been cancelled.
Response to Amendment
Applicant’s amendments are received and acknowledged.
Amendments facilitate the need for a new 101 and 103 Rejections.
Response to Argument
Applicant’s arguments/remarks are received and acknowledged. Applicant contends the claims found allowable were to narrow.
The Examiner finds the arguments unpersuasive. The amended claims are rejected below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3-4, 6-14, 16, 17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
	Regarding Claims 1, 19, and 20:	
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claim 1 is directed to a method and claims 19 and 20 are directed to an article of manufacture all of which are statutory categories.
Step 2A, Prong One - The claim 1 recites a series of steps for detecting risk –
generating a set of training data for each of a plurality of users by, for each user of the plurality of users, evaluating a training user input sequence obtained from the user to record a number of user input deviations within a predetermined time interval;
calculating a risk score for a supply chain based on a plurality of supply chain risk factors for the supply chain
monitoring a set of monitored user input data used to input the plurality of supply chain risk factors for an item in the supply chain;
calculating a user input quality risk factor based on a monitored user input sequence, relating to an item in the supply chain, based on a comparison of to the training user input sequence and the monitored user input sequence, 
wherein the user input quality risk factor (U) is the absolute value of the difference between a measure of the new training input sequence and a measure of the monitored user input sequence;
 updating the risk score for the supply chain based on the obtained supply chain risk factors and the user input quality risk factor.
…relating to the supply chain risk relating to the item on the …, wherein the risk warning indicates a user input quality risk and is based on risk score; and 
generating an updated set of training data for the user based on a new training user input sequence obtained from the user in response to a number of… deviations in the monitored user input sequence exceeding a predetermined threshold. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claims utilize a computer, electronic display, processor, memory, computer readable hardware storage medium, and presenting a risk warning… on the electronic display. The computer, electronic display, processor, memory, and computer readable hardware storage medium, are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). The user inputs are rejected as insignificant extra-solution activity (mere data gathering) in Step 2A (See MPEP 2106.05 (g)). Accordingly, the additional elements of computer, and transmitting the information 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Claims 3-4, 6-14, and 16-17 recite means for monitoring user input which are additional elements but do not add more than insignificant extra-solution activity to the judicial exception. The limitations amount to mere data gathering in Step 2A. In Step 2B the inputs are “apply it” on a computer and do not add meaningful limitations to the process of determining the user input quality risk factor.

Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al.  (10410142) in view of Hajimusa et al. (US PG PUB 20170344251) and Ahmed (US 20060224898 A1).
 	Regarding Claims 1, 19 and 20, Hess teaches: A computer-implemented method for detecting supply chain risk, comprising: (See Hess, abstract;  Computer-implemented methods include: receiving, in a first client device, multiple risk indicators from multiple server devices over a network, in which the multiple risk indicators represent different external risks to a see Hess, col.1, lines 10-15;  In general, risk management is understood to include the identification, assessment, and/or prioritization of risks to an entity such as a business, as well as the application of resources to address, monitor and/or control the probability or impact of events resulting from those risks). 
calculating a risk score for a supply chain based on a plurality of supply chain risk factors for the supply chain; (See Hess, col 2, lines 17-25; For example, the methods may further include receiving, at an input to the first client device, at least one user-defined risk indicator and adjusting the forecasting model based on the user-defined risk indicator to obtain the one or more estimated future performance metrics and additionally see Hess, col 2, lines 5-10; in which the multiple risk indicators represent different external risks to a business and different internal risks to two or more divisions of the business; applying a forecasting model to at least one of the risk indicators to obtain one or more estimated future performance metrics; outputting to a graphical user interface, at least one of the estimated future performance metrics, the external risks or the internal risks).
presenting a risk warning relating to the supply chain risk relating to the item on the electronic display, wherein the risk warning indicates a [user input quality risk] and is based on risk score (See Hess, col 3, lines 14-21; determining whether any of the estimated future performance metrics meet or exceed a corresponding risk threshold and responsive to determining that at least one of estimated future performance metrics meet or exceed the corresponding risk threshold, outputting to the graphical user interface an alert notification and see Hess col. 5, lines 39-53; The risk data received from the sources 102 may be in the form of raw data or data that is derived from raw data. Examples of raw data pertaining to external risk information include, but are not limited to, basic market and economic information such as stock market index values (e.g., Dow Jones Industrial Average), national gross domestic product, unemployment rate, treasury rates, new and used auto sale forecasts, used vehicle pricing, commodity pricing, raw material pricing, new housing starts, consumer spending, weather pattern history, weather pattern predictions, charge-off rates (i.e., write-down of bad debt) for an industry in which the business is involved and further see Hess, (col. 7-8, lines 65-7); If the risk management application determines that the risk indicator is severe enough to warrant an alert notification, the application will generate the alert notification and communicate the notification to one or more other user devices (e.g., user devices 212 and 214) through the local network. Alternatively, the risk management application may provide the user with an option to send the notification to one or more user devices). The Examiner notes that Hess teaches the risk warning based on risk scores, but Hajimusa below is relied upon to teach the user input quality aspects.
generating a set of training data for each of a plurality of users by, for each user of the plurality of users, (See Hajimusa, [0099]; In one embodiment, during a first use, or as necessary and/or desired, the data entry device may enter a “learning mode” in which the user's handwriting, gestures, and characteristics thereof are learned and stored. In one embodiment, this data may be stored on the chip of a transaction card, or may be stored in, for example, the cloud). The Examiner notes that while it is implied that Hajimusa teaches a plurality of users, it is not explicitly stated. Hess does specify this limitation (See Hess, [col. 3, lines 57-60]; In certain 
calculating a user input quality risk factor based on a monitored user input sequence, relating to an item in the supply chain, based on a comparison of to the training user input sequence and the monitored user input sequence. However, Hess/Hajimusa do teach: (See Hajimusa, [0108]; The entries provided during the training mode may become a baseline for comparison in the authentication mode, where a user may not need to provide additional authentication information, based on the results of comparing a current signature input with the accumulated stored signature inputs provided during the learning mode and further see Hajimusa, [0193]; In one embodiment, the data entry device, and/or a server associated therewith, may include, in an authentication mode, a scoring subsystem that may provide an authentication score, based on a comparison of the currently input signature and the characteristics thereof with the signature and characteristics thereof which were recorded and stored during the training and/or learning mode operation. The transaction may be (1) accepted as having been authenticated when the authentication score exceeds a predetermined acceptance threshold; (2) conditionally rejected pending additional authentication, which may then be requested from the user when the authentication score does not exceed the first predetermined threshold). The Examiner notes that the system of Hajimusa creates a baseline in training mode then compares the baseline to the input to determine a score (i.e. deviation) and uses the score to determine acceptance. The Examiner further notes that Hess is relied upon to teach the supply chain aspects of the claim.
wherein the user input quality risk factor (U) is [the absolute value of ]the difference between a measure of the new training input sequence and a measure of the monitored user input sequence; (See Hajimusa, [0108]; The entries provided during the training mode may become a baseline for comparison in the authentication mode, where a user may not need to provide additional authentication information, based on the results of comparing a current signature input with the accumulated stored signature inputs provided during the learning mode and further see Hajimusa, [0193]; In one embodiment, the data entry device, and/or a server associated therewith, may include, in an authentication mode, a scoring subsystem that may provide an authentication score, based on a comparison of the currently input signature and the characteristics thereof with the signature and characteristics thereof which were recorded and stored during the training and/or learning mode operation. The transaction may be (1) accepted as having been authenticated when the authentication score exceeds a predetermined acceptance threshold; (2) conditionally rejected pending additional authentication, which may then be requested from the user when the authentication score does not exceed the first predetermined threshold). The Examiner notes that the system of Hajimusa creates a baseline in training mode then compares the baseline to the input to determine a score (i.e. deviation) and uses the score to determine acceptance.
monitoring a set of monitored user input data used to input the plurality of supply chain risk factors for an item in the supply chain; (See Hajimusa, [0023]; According to another embodiment, a data entry device may include a touch-sensitive screen; a memory; and at least one computer processor. The touch-sensitive screen may provide an input interface comprising a plurality of virtual keys, may sense a first touch on the touch-sensitive screed, and may sense a release of the first touch and a location of the first touch at the time of release. The at least one computer processor may determine a corresponding virtual key based on the location of the first touch at the time of release. The touch-sensitive screen may receive an entry gesture, and the at see Hajimusa, [0085]; In embodiments, processing on data sensed by screen 110 may performed by computer processor 115 and/or a computer processor, controller, microcontroller, etc. that may control the operation of screen 110). The Examiner notes that Hess is relied upon to teach the supply chain aspects of the claim.
updating the risk score for the supply chain based on the user input quality risk factor (See Hajimusa, [0192]; If the score is above a predetermined threshold, the transaction is approved. If not, the transaction may be rejected or conditionally rejected and additional authentication may be requested from the user). The Examiner notes that the score of Hajimusa is determined based on user input quality, while Hajimusa furthers an updated score.
generating an updated set of training data for the user based on a new training user input sequence obtained from the user in response to a number of user input deviations in the monitored user input sequence exceeding a predetermined threshold. (See Hajimusa, [0099]; In one embodiment, during a first use, or as necessary and/or desired, the data entry device may enter a “learning mode” in which the user's handwriting, gestures, and characteristics thereof are learned and stored and further see Hajimusa, [0107]; If the second data entry is incorrect, in step 440, the data entry device may enter a training mode, in which the user may receive audible instruction on how to enter data using the input interface. In one embodiment, the user may manually exit the training mode when desired. A person of skill in the art will understand that while this embodiment describes two incorrect entries triggering a training mode, any number of incorrect attempts may be entered before the training mode is entered and further see Hajimusa, [0193]; In one embodiment, the data entry device, and/or a server associated therewith, may include, in an authentication mode, a scoring subsystem that may provide an authentication 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Hess including supply chains risk scores and warnings to have incorporated the user input quality factor as well as comparing the user input to a training session of Hajimusa because as taught by Hajimusa the increased possibility of making an error with data entry compromises security (see Hajimusa, [0003]), which is a risk factor that the business has substantial control or influence by their employees or customers. With regards to combining the comparison to the training session aspect, Hajimusa also teaches, the “training mode may be entered automatically for predetermined number of initial uses of a card. During this period, the system may require additional authentication from the user to authenticate the transaction.” (See Hajimusa, [0108]). By adding the training session and a user authentication, the system is more secure and also allows for ease of use by not automatically locking a user out immediately due to an input error.
evaluating a training user input sequence obtained from the user to record a number of user input deviations within a predetermined time interval; (See Ahmed, [0085]; The behavioral analysis utilizes neural networks and statistical approaches to generate a number of factors from the captured set of actions; these factors are used to construct what is called a Mouse Dynamics Signature (MDS), a unique set of values characterizing the user's behavior over the monitoring period. Some of the factors consist of calculating the average speed against the traveled distance, or calculating the average speed against the movement direction. Presently up to seven factors that exhibit strong stability and uniqueness capability are reported, however, more may be considered. The detection algorithm calculates the significance of each factor with respect to the other factors in the same signature, and with respect to its corresponding values in other users signatures. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them and further see Ahmed, [0166]; Data were collected over a number of 998 sessions on an average of about 45 sessions per user. We started the experiment with a maximum detection period of 20 minutes for the 1.sup.st week, followed by 15 minutes sessions for the rest of the experiment duration. The entire experiment lasted 9 weeks. The number of recorded actions in a session directly affects the training of the neural network. We set the maximum number of actions in a session to 2000 and further see Ahmed, [0168]; For the enrollment process, the first five sessions were used to develop the reference signature. We then found that data collected from five sessions was enough to develop the reference MDS for most of the users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Hess/Hajimusa including the 
While Hess/Hajimusa teach the user input risk quality factor being the difference between a monitored set of data and a trained set, they do not appear to specify that value be the absolute value. However, Hess/Hajimusa in view of the analogous art of Ahmed (i.e. user input quality) does teach the absolute value aspects. (See Ahmed, [0188]; small batch of actions will be used in this stage to verify the user identity; this batch will be added to the training batch of the user's neural network, resulting a network with different weights. The effect of the small batch on the network weights represent a deviation from the enrollment network. In order to measure this deviation, another simulation will run on this network with the same batch prepared for the enrollment process for the specific user. By comparing the result of this simulation to the enrollment stage result, the deviation can be specified. An approach that can be used here is to calculate the sum of the absolute difference of the two results, if this deviation is low (within a specific limit) then the collected sample is for the same user, if not then this sample is for another user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method to “wherein the user input quality risk factor (U) is the difference between a measure of the new training input sequence and a measure of the monitored user input sequence;” as taught by Hajimusa, ([108, 193]); with the known method of absolute values of scoring as taught by Ahmed ([0188]). The motivation to combine these features are both methods are determining similarity based on distance metrics and achieving the same results. It would have been prima facie obvious to substitute one method for the other. “Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." Id. at 301, 213 USPQ at 536. (See MPEP 2143 B). 
Further regarding Claim 19, Hess/Hajimusa/Ahmed teaches: An electronic computation device comprising: a processor a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of: (See Hess, col. 2, lines 55-65; In another aspect, the subject matter of the disclosure may be embodied in a data processing apparatus that includes a display and a processor including memory, in which the processor is programmed to perform operations including: receiving multiple risk indicators).
	Further regarding Claim 20, Hess/Hajimusa/Ahmed: A computer program product for an electronic computation device comprising a computer readable hardware storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the electronic computation device to: (See Hess, col 16, lines 6-10;  Computer readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks.
 Claim 3, Hess/Hajimusa/Ahmed, further teach wherein the monitored user input sequence comprises a keystroke sequence. (See Ahmed, [0084]; There are two embodiments of the system of the present invention, as shown in FIG. 1. The first is keystroke dynamics and the second is mouse dynamics. These both record movement related to the use of the article under normal conditions of operation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Hess/Hajimusa including the user training sequences with the various inputs as taught by Ahmed in order to create system capable of identifying users more accurately and by multiple means. (See Ahmed, [0039]; The verification process conducts one-to-one matching by comparing the processed sample against the enrolled sample of the same user. For example, a user is authenticated at login by declaring his identity by entering his login name. He then confirms his identity by providing a password and biometrics information, such as his signature, voice password, or fingerprint. To verify the identity, the system will compare the user's biometrics data against his record in the database, resulting with a match or non-match. The identification process matches the processed sample against a large number of enrolled samples by conducting a 1 to N matching to identify the user resulting in an identified user or a non-match).
Regarding Claim 4, Hess/Hajimusa/Ahmed/Rome to further teach wherein the monitored user input sequence comprises a mouse sequence. (See Ahmed, [0084]; There are two embodiments of the system of the present invention, as shown in FIG. 1. The first is keystroke dynamics and the second is mouse dynamics. These both record movement related to the use of the article under normal conditions of operation.) g stick, a digital pen, a touchscreen, a capacitive sensing device, or some combination thereof).

Regarding Claim 8, Hess/Hajimusa/Ahmed does teach wherein the keystroke sequence includes a dwell interval. (See Ahmed, [0032];  Keystroke dynamics doesn't require special hardware for data collection (a regular keyboard is enough). Under certain circumstances it can be used for dynamic monitoring. The traditional keystroke technology, however, doesn't allow passive monitoring as the user is required to type a predefined word or set of words that is used to identify him. The dwell time and the flight time for keyboard actions is then measured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Hess/Hajimusa including the user training sequences with the various inputs as taught by Ahmed in order to create system capable of identifying users more accurately and by multiple means. (See Ahmed, [0039]; The verification process conducts one-to-one matching by comparing the processed sample against 
Regarding Claim 9, Hess/Hajimusa/Ahmed/Rome does further teach wherein the keystroke sequence includes a flight time interval. (See Ahmed, [0032];  Keystroke dynamics doesn't require special hardware for data collection (a regular keyboard is enough). Under certain circumstances it can be used for dynamic monitoring. The traditional keystroke technology, however, doesn't allow passive monitoring as the user is required to type a predefined word or set of words that is used to identify him. The dwell time and the flight time for keyboard actions is then measured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Hess/Hajimusa including the user training sequences with the various inputs as taught by Ahmed in order to create system capable of identifying users more accurately and by multiple means. (See Ahmed, [0039]; The verification process conducts one-to-one matching by comparing the processed sample against the enrolled sample of the same user. For example, a user is authenticated at login by declaring his identity by entering his login name. He then confirms his identity by providing a password and biometrics information, such as his signature, voice password, or fingerprint. To verify the identity, the system will compare the user's biometrics data against his record in the database, 
Regarding Claim 10, Hess/Hajimusa/Ahmed/, does teach wherein the keystroke sequence includes a digraph interval. (See Ahmed, [0032]; The dwell time and the flight time for keyboard actions is then measured. Thereafter, a set of so-called digraphs, tri-graphs or n-graphs is constructed and analyzed to produce a distinctive pattern. User authentication and classification are the most suitable applications for such technology).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Hess/Hajimusa including the user training sequences with the various inputs as taught by Ahmed in order to create system capable of identifying users more accurately and by multiple means. (See Ahmed, [0039]; The verification process conducts one-to-one matching by comparing the processed sample against the enrolled sample of the same user. For example, a user is authenticated at login by declaring his identity by entering his login name. He then confirms his identity by providing a password and biometrics information, such as his signature, voice password, or fingerprint. To verify the identity, the system will compare the user's biometrics data against his record in the database, resulting with a match or non-match. The identification process matches the processed sample against a large number of enrolled samples by conducting a 1 to N matching to identify the user resulting in an identified user or a non-match).
Regarding Claim 11, Hess/Hajimusa/Ahmed does teach wherein the keystroke sequence includes a trigraph interval. (See Ahmed, [0179]; Table 8 shows a combination of tri-graphs generated from three sessions for two different users, and the corresponding time used to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Hess/Hajimusa including the user training sequences with the various inputs as taught by Ahmed in order to create system capable of identifying users more accurately and by multiple means. (See Ahmed, [0039]; The verification process conducts one-to-one matching by comparing the processed sample against the enrolled sample of the same user. For example, a user is authenticated at login by declaring his identity by entering his login name. He then confirms his identity by providing a password and biometrics information, such as his signature, voice password, or fingerprint. To verify the identity, the system will compare the user's biometrics data against his record in the database, resulting with a match or non-match. The identification process matches the processed sample against a large number of enrolled samples by conducting a 1 to N matching to identify the user resulting in an identified user or a non-match).
Regarding Claim 12, Hess/Hajimusa/Ahmed does teach wherein the mouse sequence includes a cursor move event. (See Ahmed, [0035]; In experiments focused on graphical user interface design mouse cursor movements were measured to assess psychological responses in patients. A specific user interface was used to force the user to do specific movements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Hess/Hajimusa including the user training sequences with the various inputs as taught by Ahmed in order to create system 
Regarding Claim 13, Hess/Hajimusa/Ahmed does further teach wherein the mouse sequence includes a single-click event. (See Ahmed, [0091-94]; Mouse action can be classified as, for example, but not limited to, one of the following categories… Point & Click (mouse movement followed by a click or double click).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Hess/Hajimusa including the user training sequences with the various inputs as taught by Ahmed in order to create system capable of identifying users more accurately and by multiple means. (See Ahmed, [0039]; The verification process conducts one-to-one matching by comparing the processed sample against the enrolled sample of the same user. For example, a user is authenticated at login by declaring his identity by entering his login name. He then confirms his identity by providing a password and biometrics information, such as his signature, voice password, or fingerprint. To verify the identity, the system will compare the user's biometrics data against his record in the database, resulting with a match or non-match. The identification process matches the processed sample 
Regarding Claim 14, Hess/Hajimusa/Ahmed further teaches wherein the mouse sequence includes a double-click event. (See Ahmed, [0091-94]; Mouse action can be classified as, for example, but not limited to, one of the following categories… Point & Click (mouse movement followed by a click or double click).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Hess/Hajimusa including the user training sequences with the various inputs as taught by Ahmed in order to create system capable of identifying users more accurately and by multiple means. (See Ahmed, [0039]; The verification process conducts one-to-one matching by comparing the processed sample against the enrolled sample of the same user. For example, a user is authenticated at login by declaring his identity by entering his login name. He then confirms his identity by providing a password and biometrics information, such as his signature, voice password, or fingerprint. To verify the identity, the system will compare the user's biometrics data against his record in the database, resulting with a match or non-match. The identification process matches the processed sample against a large number of enrolled samples by conducting a 1 to N matching to identify the user resulting in an identified user or a non-match).
Regarding Claim 16, Hess/Hajimusa/Ahmed further teaches: teach wherein the touchscreen sequence includes a tap event. (See Hajimusa, [0084-0085]; In one embodiment, screen 110 may be a touch-sensitive screen device, and may be sensitive to a single touch, or to multiple touches. In one embodiment, screen 110 may provide a user with tactile feedback, such as haptic feedback. Feedback may be provided in response to the user touching screen 110, in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Hess/Hajimusa/Ahmed including the multitude of user inputs accepted with the additional inputs as taught by Hajimusa in order to provide additional input metrics to create a more versatile system capable of verifying/authenticating user in additional manners and allowing for additional layers of verification as needed. (See Hajimusa, [0108]; During this period, the system may require additional authentication from the user to authenticate the transaction. The entries provided during the training mode may become a baseline for comparison in the authentication mode, where a user may not need to provide additional authentication information, based on the results of comparing a current signature input with the accumulated stored signature inputs provided during the learning mode).
Regarding Claim 17, Hess/Hajimusa/Ahmed further teaches: teach wherein the touchscreen sequence includes a double-tap event. (See Hajimusa, [0018]; In one embodiment, the entry gesture may comprise a double tap, a checkmark-shaped touch, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Hess/Hajimusa/Ahmed including the multitude of user inputs accepted with the additional inputs as taught by Hajimusa in order to provide additional input metrics to create a more versatile system capable of verifying/authenticating user in additional manners and allowing for additional layers of .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al.  (10410142) in view of Hajimusa et al. (US PG PUB 20170344251), Ahmed (US 20060224898 A1), and Rome et al. (US PG PUB 20160364558).
Regarding Claim 6, Hess/Hajimusa/Ahmed/Rome further teach wherein the keystroke sequence includes a release-press interval. (See Rome, para. 17; When a user types a key on a keyboard, three different events may be generated in sequence: a KeyDown event, which occurs when the user depresses the key, a KeyPress event, which occurs when the depressed key is a character key, and a KeyUp event, which occurs when the user releases the key. Each of these events may also have a corresponding time, measured in "ticks." Each "tick" may equate to roughly 100 nanosecond intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the multiple input methods as taught by Rome to allow for “second-factor authentication” as it “statistically outperforms other PC-based authentication approaches” and “does not utilize Personally-Identifiable Information” Thereby increasing the security of the system. (See Rome, para. 36)
Regarding Claim 7, Hess/Hajimusa/Ahmed/Rome does teach the wherein the keystroke sequence includes a release-release interval. (See Rome, para. 23; "Inter-letter time" is the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the multiple input methods as taught by Rome to allow for “second-factor authentication” as it “statistically outperforms other PC-based authentication approaches” and “does not utilize Personally-Identifiable Information” Thereby increasing the security of the system. (See Rome, para. 36)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728. The examiner can normally be reached Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624